SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
493
CA 10-01212
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


DONALD J. SHARKEY, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

JOSEPH LIN-YUN CHOW, M.D., CELESTINE J.
SZULEWSKI, P.A., SPRINGVILLE PEDIATRICS AND
ADULT CARE, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.
(APPEAL NO. 3.)


LAW OFFICES OF LINDA J. MARSH AND ARTHUR J. ZILLER, BUFFALO (ARTHUR
ZILLER OF COUNSEL), FOR PLAINTIFF-APPELLANT.

CARTER, CONBOY, CASE, BLACKMORE, MALONEY & LAIRD, P.C., ALBANY (ADAM
H. COOPER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), entered April 30, 2010 in a medical
malpractice action. The judgment dismissed the complaint against
defendants Joseph Lin-Yun Chow, M.D., Celestine J. Szulewski, P.A. and
Springville Pediatrics and Adult Care.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Sharkey v Chow ([appeal No. 2] ___ AD3d ___
[May 6, 2011]).




Entered:   May 6, 2011                          Patricia L. Morgan
                                                Clerk of the Court